UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8−K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) December 15, 2008 SOUTHERN UNION COMPANY (Exact name of registrant as specified in its charter) Delaware 1-6407 75-0571592 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5444 Westheimer Road Houston, Texas (Address of principal executive offices) 77056-5306 (Zip Code) Registrant's telephone number, including area code: (713) 989-2000 Check the appropriate box below if the Form 8−K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ࿠Written communications pursuant to Rule 425 under the Securities Act (17 CFR ࿠Soliciting material pursuant to Rule 14a−12 under the Exchange Act (17 CFR 240.14a−12) ࿠Pre−commencement communications pursuant to Rule 14d−2(b) under the Exchange Act (17 CFR 240.14d−2(b)) ࿠Pre−commencement communications pursuant to Rule 13e−4(c) under the Exchange Act (17 CFR 240.13e−4(c)) ITEM 5.02. Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers; Compensatory Arrangements of Certain Officers. On December 15, 2008, the Compensation Committee (“Compensation Committee”) of the Board of Directors of Southern Union Company (the “Company”) approved equity awards to certain officers of the Company pursuant to the Company’s Second Amended and Restated 2003 Stock and Incentive Plan (the “Plan”).On the same date, the Company’s Board of Directors, upon recommendation of the Compensation Committee, approved equity awards to the Company’s Chairman and Chief Executive Officer and the Company’s President and Chief Operating Officer.The equity awards issued to Named Executive Officers (included in the Company’s proxy statement) were as follows: Name Stock Options (# of Shares) Restricted Shares (# of Shares) George L. Lindemann 500,000 Eric D. Herschmann 207,066 292,934 Name Stock Appreciation Rights (# of Shares) Cash Restricted Units (# of Shares) Robert O. Bond 95,336 23,195 Monica M. Gaudiosi 95,336 23,195 Richard N. Marshall 95,336 23,195 Each stock option was awarded at an exercise price of $12.55 per share, which was equal to the closing price of the Company’s common stock on December 15, 2008 (the “Grant Date”). The stock options awarded to Messrs. Lindemann and Herschmann will vest in equal annual installments on the first, second and third anniversaries of the Grant Date.The awards of both Messrs. Lindemann and Herschmann will terminate on the tenth anniversary of the Grant Date, unless earlier terminated in accordance with the Plan.The equity award to Mr. Lindemann, which for 2008 is comprised solely of stock options, reflects a focus on performance compensation and represents a decrease in equity award value, as compared to his December 2007 grant. The restricted shares awarded to Mr. Herschmann permit him to receive, on predetermined dates upon expiration of applicable restrictions, shares in an amount equal to a specified number of shares of the Company’s common stock valued at the closing price of the Company’s common stock on such dates.
